UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6177


JAMES LEWIS SANFORD,

                Plaintiff - Appellant,

          v.

WARDEN KENNETH LASSITER; MANAGER MARSHALL PIKE; LT. LAWRANCE;
LT. SHELTON; LT. BLANKS; OFFICER SLABACH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03138-BO)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Lewis Sanford, Appellant Pro Se.      Jodi Harrison, NORTH
CAROLINA DEPARTMENT OF PUBLIC SAFETY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    Lewis   Sanford    appeals     the   district      court’s   order

granting summary judgment to the defendants in his 42 U.S.C. § 1983

(2012) action.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.    Sanford    v.    Lassiter,       No.   5:13-ct-03138-BO

(E.D.N.C. Jan. 8, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and   argument    would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                       2